Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Clayton Dean Simmons, Appellant                       Appeal from the County Court at Law of
                                                       Harrison County, Texas (Tr. Ct. No. 2018-
 No. 06-18-00204-CR         v.                         0238). Memorandum Opinion delivered by
                                                       Justice Burgess, Chief Justice Morriss and
 The State of Texas, Appellee                          Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Clayton Dean Simmons, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 12, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk